United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2306
Issued: August 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2009 appellant filed a timely appeal of the April 7, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$1,190.49 overpayment of compensation for the period June 24 to July 5, 2008; and (2) whether
the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
On December 13, 2007 appellant, then a 54-year-old tractor trailer operator, was injured
in a motor vehicle accident at work. The Office accepted that he sustained sprain of the left
shoulder and upper arm and disorder of the bursae and tendons in the left shoulder region.
Appellant did not immediately stop work but subsequently missed work intermittently.

By letter dated December 20, 2007, the Office advised appellant of his eligibility for
benefits. In an attached Form CA-1008, it advised appellant of certain information concerning
the circumstances under which he could receive compensation.
The employing establishment offered appellant a position as a full-time modified office
helper at his date-of-injury wage rate, effective January 24, 2008. On January 24, 2008 appellant
accepted the position and returned to work.
On April 17, 2008 appellant stopped work and underwent authorized arthroscopic surgery
on the left shoulder. He was placed on the periodic rolls for temporary total disability after his
surgery.
In a letter dated May 14, 2008, the Office outlined appellant’s entitlement to
compensation benefits and his responsibility to return to work in connection with the injury
accepted by the Office. It advised that he could not keep any compensation payment for a period
in which he also worked.
On June 24, 2008 appellant returned to work in his full-time limited-duty job.
In a periodic rolls payment worksheet dated July 1, 2008, the Office noted that appellant
returned to work full-time limited duty on June 24, 2008 and was paid compensation through
July 5, 2008.
On July 1, 2008 the employing establishment offered appellant a position as a full-time
modified office helper position. The position was effective July 1, 2008. Appellant accepted the
position.
On July 2, 2008 the Office notified appellant that since he returned to work on June 24,
2008 he was required to file CA-7 claim forms for any lost time from work due to his work
injury as he would no longer be compensated automatically every 28 days.
In a July 2, 2008 payment report, the Office noted that from June 8 to July 5, 2008
appellant was paid net compensation of $2,777.82. In an Office worksheet dated July 2, 2008, it
noted that, from the period June 24 to July 5, 2008, he was paid $1,190.49 in net compensation.
In another fiscal payment worksheet, the Office noted that, from June 24 to July 5, 2008, a total
of 12 days, appellant was overpaid compensation benefits in the amount of $1,190.49.
In a September 2, 2008 letter, the Office informed appellant that it had made a
preliminary determination that he had received a $1,190.49 overpayment of compensation from
June 24 to July 5, 2008 because he continued to receive compensation benefits for temporary
total disability from June 24 to July 5, 2008 after he had returned to work full time. It noted that
the net amount of compensation paid to him for the period June 8 to July 5, 2008 was $2,777.82.
The Office further noted that, for the period June 24 to July 5, 2008, appellant was paid
$1,190.49. As noted above, appellant was paid $2,777.82 for the period June 8, to July 5, 2008
but was only entitled to $1,587.33 and therefore an overpayment of $1,190.49 was created. The
Office found that he was at fault in creating the overpayment because he accepted payment that
he knew or reasonably should have known to be incorrect. It informed appellant that he had the

2

right to submit evidence or argument if he disagreed with the Office’s finding and of his right to
a prerecoupment hearing.
On September 29, 2008 appellant requested a telephonic prerecoupment hearing which
was held on January 13, 2009. He submitted an overpayment questionnaire in which he noted
that he did not have any incorrectly paid checks in his possession and did not transfer any
property or cash since the notice of overpayment was issued. The rest of the questionnaire was
left blank. During the hearing, the hearing representative advised appellant that the overpayment
recovery questionnaire was incomplete and advised him that, if he were not at fault and desired
waiver of the overpayment, he must submit the requested financial information as that
information was needed to determine if he would experience financial hardship if he had to repay
the overpayment. The hearing representative explained to appellant the type of financial
information that was needed to document eligibility for waiver.
On January 23, 2009 the hearing representative sent appellant another copy of an
overpayment recovery questionnaire for completion.
In an undated statement, appellant disagreed that he was overpaid benefits. He noted that
he filed two grievances because he had not received compensation on April 7, 2008 and received
only a partial payment on September 2, 2008 for continuation of pay and for physical therapy.
Appellant acknowledged receiving a check in May 2008. He asserted that the agency was
required by law to advise him of his right to file for compensation benefits for an injury
sustained at work and they failed to do so. Appellant also acknowledged receiving funds a few
days after returning to work and believed he was without fault and that the overpayment should
be waived.
In an April 7, 2009 decision, an Office hearing representative found that appellant
received a $1,190.49 overpayment of compensation from June 24 to July 5, 2008. The hearing
representative noted appellant’s hearing testimony and found that he was not at fault in creating
the overpayment. However, the hearing representative noted that appellant was not eligible for
waiver of the overpayment as he did not allege that the repayment would create a financial
hardship and he did not submit the requested financial information. The hearing representative
found that the overpayment was due and payable in full.1
LEGAL PRECEDENT
Section 8102(a) provides that the United States shall pay compensation for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.2 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.3 A claimant, however, is not entitled to
1

The Board notes that the Office issued a loss of wage-earning capacity determination on August 10, 2009.
Appellant did not appeal this decision and therefore this issue is not before the Board at this time.
2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

3

receive temporary total disability and actual earnings for the same period. Office procedures
provide that an overpayment in compensation is created when a claimant returns to work but
continues to receive wage-loss compensation.4
ANALYSIS
The record indicates that appellant returned to full-time work, without wage loss, at the
employing establishment on June 24, 2008. He continued to receive wage-loss compensation for
total disability through July 5, 2008. As noted above, appellant is not entitled to receive
compensation for total disability after he has returned to work. Thus, an overpayment occurred
in the amount of $1,190.49. Appellant did not dispute the calculation of the overpayment.
Since the evidence indicated that appellant returned to full-time work for eight hours
daily on June 24, 2008, he would not be entitled to any compensation for wage loss after that
date for hours that he worked. The record shows that the Office calculated that, from June 8 to
July 5, 2008, appellant received $2,777.82 in total disability compensation but should have
received only $1,587.33. The Office further noted that, for the period June 24 to July 5, 2008,
appellant was paid $1,190.49. As noted above, appellant was paid $2,777.82 for the period
June 8 to July 5, 2008 but was only entitled to $1,587.33 and therefore an overpayment of
$1,190.49 was created.
The Office subtracted $1,587.33 from $2,777.82 and found that the difference between
the amount of compensation appellant received and the amount she should have received was
$1,190.49, the amount of the overpayment. It explained how the overpayment occurred and
provided this to appellant with the preliminary notice of overpayment. The Board finds that the
Office properly determined that appellant received an overpayment of compensation in the
amount of $1,190.49 for the period June 24 to July 5, 2008.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.5 These statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment or recovery [of an overpayment] by the United States may not be made
when [an] incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against equity and
good conscience.”6 Since the Office found appellant to be without fault in the creation of the
overpayment, then, in accordance with section 8129(b), the Office may only recover the
overpayment if it determined that recovery of the overpayment would neither defeat the purpose
of the Act nor be against equity and good conscience.
4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (May 2004). L.S., 59 ECAB ___ (Docket No. 07-1961, issued February 14, 2008).
5

See Robert Atchison, 41 ECAB 83, 87 (1989).

6

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361, 363 (1994).

4

Section 10.436 of the implementing regulations7 provides that recovery of an
overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office
seeks recovery needs substantially all of his or her current income (including compensation
benefits) to meet current or ordinary and necessary living expenses; and (b) the beneficiary’s
assets do not exceed a specified amount as determined by the Office from data furnished by the
Bureau of Labor Statistics.8 An individual is deemed to need substantially all of his or her
income to meet current ordinary and necessary living expenses if monthly income does not
exceed monthly expenses by more than $50.00.9
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.10
Section 10.438 of the regulations provides that “[t]he individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by [the Office]. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.”
Failure to submit the requested information within 30 days of the request shall result in denial of
waiver.11
ANALYSIS -- ISSUE 2
On September 2, 2008 the Office requested that appellant provide the necessary financial
information by completing an overpayment recovery questionnaire, OWCP-20, if he desired
waiver of the overpayment in question. Appellant did not submit a completed OWCP-20 form or
otherwise submit financial information supporting his income and expenses. At the January 13,
2009 hearing, the hearing representative also explained the type of financial evidence that was
needed to support a request for waiver of the overpayment. On January 23, 2009 the hearing
representative sent appellant another copy of an overpayment recovery questionnaire for
completion. Appellant did not submit a completed questionnaire or otherwise submit responsive
financial evidence. As a result, the Office did not have the necessary financial information to

7

20 C.F.R. § 10.436.

8

An individual’s assets must exceed a resource base of $3,000.00 for an individual or $5,000.00 for an individual
with a spouse or one dependent plus $600.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment. See Robert F. Kenney, 42 ECAB 297 (1991).
9

See Sherry A. Hunt, 49 ECAB 467, 473 (1998).

10

20 C.F.R. § 10.437.

11

Id. at § 10.438.

5

determine whether recovery of the overpayment would defeat the purpose of the Act or if
recovery would be against equity and good conscience.12
Consequently, as appellant did not submit the financial information required by section
10.438 of the Office’s regulations, which was necessary to determine eligibility for waiver, the
Office properly denied waiver of recovery of the overpayment.13 Inasmuch as he has not shown
that recovery of the overpayment would defeat the purpose of the Act or would be against equity
and good conscience, the Board finds that the Office properly denied waiver of recovery of the
overpayment of compensation in the amount of $1,190.49.
On appeal appellant asserts that, pursuant to section 8129(b) of the Act, adjustment or
recovery by the United States cannot be made when incorrect payment has been made to an
individual who was without fault or if recovery would defeat the purpose of the act or be against
equity and good conscience. However, as noted, he did not submit the required financial
information that is necessary for the Office to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.14
CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation and that he was not entitled to waiver of the overpayment.15

12

See 20 C.F.R. § 10.438 (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).
13

Id. at § 10.438. See T.S., 60 ECAB ___ (Docket No. 08-1604, issued March 13, 2009).

14

See id. at § 501.2(c).

15

The Board has no jurisdiction over recovery of the overpayment as the Office did not seek recovery from
compensation benefits. Where no recovery from continuing compensation benefits was sought, the Board has no
jurisdiction over the Office’s determination regarding the manner in which the overpayment should be recovered.
See F.A., 60 ECAB ___ (Docket No. 08-1519, issued December 18, 2008).

6

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

